                        IN THE UNITED STATES DISTRICT
                          COURT EASTERN DISTRICT OF
                                 WISCONSIN

The ESTATE OF SYLVILLE K. SMITH, by         )
Personal Representative Mildred Haynes,     )   No. 17-cv-862
Patrick Smith, and Mildred Haynes, on her   )
own behalf,                                 )
                                            )
          Plaintiffs,                       )    JURY TRIAL DEMANDED
                                            )
           v.                               )
                                            )
CITY OF MILWAUKEE, WISCONSIN                )
and DOMINIQUE HEAGGAN-BROWN,                )
                                            )
         Defendants.                        )




                             EXHIBIT 2
                         Medical Examiner Trial Testimony




David B. Owens
Danielle Hamilton
LOEVY & LOEVY
311 N. Aberdeen St, Third FL
Chicago, IL 60607
(312) 243-5900




       Case 2:17-cv-00862-LA Filed 06/14/19 Page 1 of 20 Document 50-2
 1   STATE OF WISCONSIN         CIRCUIT COURT        MILWAUKEE COUNTY
                                  BRANCH 30
 2
     --------------------------------------------------------
 3
     STATE OF WISCONSIN,
 4
                             Plaintiff,
 5
            vs.                            Case No. 2016-CF-005562
 6
     DOMINIQUE L. HEAGGAN-BROWN,
 7
                             Defendant.
 8
     --------------------------------------------------------
 9
                           JURY TRIAL - ALL DAY
10
     --------------------------------------------------------
11
     JUNE 16, 2017                             HON. JEFFREY A. CONEN,
12                                             Circuit Court Judge,
     LAURELL L. BRESLOW-COLLIEN, RPR           presiding.
13   Official Court Reporter

14
     CHARGES:
15   Count 1: First-Degree Reckless Homicide

16

17

18
19                       A P P E A R A N C E S:

20   JOHN T. CHISHOLM, District Attorney, and BENJAMIN
     LINDSAY, Assistant District Attorney, appeared on behalf
21   of the State of Wisconsin.

22   STEVEN R. KOHN and JONATHAN C. SMITH, Attorneys at Law,
     appeared on behalf of the Defendant.
23
     DOMINIQUE L. HEAGGAN-BROWN, Defendant, was present in
24   custody.

25   ALSO PRESENT:     J. Michael Damarco, Investigator


                                  1

                                                            SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 2 of 20 Document 50-2 004333
 1                                I N D E X

 2   WITNESS                                                        PAGE

 3   SPECIAL AGENT RAYMOND GIBBS

 4         Direct Examination by Mr. Chisholm ..............            8

 5         Cross-Examination by Mr. Smith .................. 38

 6         Redirect Examination by Mr. Chisholm ............ 39

 7   JESSICA LELINSKI, M.D.

 8         Direct Examination by Mr. Lindsay ............... 43

 9   MARK SIMONSON

10         Direct Examination by Mr. Lindsay ............... 58

11   STATE RESTS ........................................ 70

12   DEFENSE MOTION ..................................... 70

13   NOON RECESS ........................................ 72

14   COLLOQUY WITH DEFENDANT ............................ 73

15

16
                              E X H I B I T S
17
     NO.      DESCRIPTION                             ID'D          RCV'D
18
     53       DCI Report of the Heaggan-Brown
19            Interview ........................ 11 ........ 42

20   54       Autopsy Protocol ................. 46 ........ 56

21   55       Toxicology Report ................ 55 ........ 56

22   56       Photograph ....................... 48 ........ 54

23   57       Photograph ....................... 48 ........ 54

24   58       Photograph ....................... 48 ........ 54

25   59       Photograph ....................... 48 ........ 54


                                  2

                                                            SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 3 of 20 Document 50-2 004334
 1                     E X H I B I T S (continued)

 2   NO.     DESCRIPTION                              ID'D          RCV'D

 3   60      Photograph ....................... 49 ........ 54

 4   61      Photograph ....................... 51 ........ 54

 5   62      Bullet Recovered at Autopsy ...... 53 ........ 56

 6   63      Ballistics Report ................ 61 ........ 68

 7   65      Box Containing the Test-Fired
             Cartridge Cases and Bullets ...... 60 ........ 68
 8
     69      Box Containing Test-Fired Bullets
 9           and Cartridge Cases .............. 62 ........ 68

10   74      Photograph ....................... 51 ........ 52

11

12

13

14

15

16

17

18
19

20
21

22

23
24

25


                                  3

                                                            SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 4 of 20 Document 50-2 004335
 1          J-E-S-S-I-C-A, L-E-L-I-N-S-K-I.

 2                       THE COURT:     All right.

 3                       MR. KOHN:     Side-bar.

 4                       (An off-the-record side-bar was held

 5          and then continued in chambers.)

 6                       THE BAILIFF:      All rise for the jury.

 7                       (The jury left the courtroom.)

 8                       THE BAILIFF:      You may be seated.

 9                       THE COURT:     We went into chambers to

10          discuss an evidentiary matter, and now we're on a

11          10-minute break.

12                       (Recess taken from 10:39 a.m. until

13          11:05 a.m.)

14                       THE BAILIFF:      All rise for the jury.

15                       (The jury entered the courtroom.)

16                       THE BAILIFF:      You may be seated.

17                       THE COURT:     All right.     We have all of

18          our vital information on the record from before so

19          you may proceed.

20                       MR. LINDSAY:      Thank you, Your Honor.

21                          DIRECT EXAMINATION

22   BY MR. LINDSAY:

23   Q      Good morning.     How are you employed?

24   A      I work as an assistant medical examiner for the

25          Milwaukee County Medical Examiner's Office.


                                 43

                                                            SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 5 of 20 Document 50-2 004375
 1   Q      And what are your duties as an assistant medical

 2          examiner?

 3   A      My primary duty is to determine cause and manner

 4          of death, and often we do that by doing an autopsy

 5          on a body.

 6   Q      And did you conduct an autopsy for a decedent

 7          Sylville K. Smith?

 8   A      I did.

 9   Q      And can you briefly describe for the jury what you

10          do as you conduct the autopsy and why you do that?

11   A      So an autopsy is a medical procedure performed on

12          a body after death, and we do that in cases where

13          we need to evaluate disease and injury to find out

14          why a person died.

15                       So we start out by looking at the body

16          externally, document what the person looks like,

17          the clothes they have on, any injuries or sign of

18          disease we can see from the outside.           Then we

19          proceed with an internal exam in which we look

20          inside the head, the chest, and the abdomen, at

21          all of the organs, look for any sign of disease,

22          any sign of injury.

23                       Also during an autopsy we collect items

24          of evidence, if it applies in that case, things

25          like a bullet that might be in a body, and also


                                 44

                                                            SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 6 of 20 Document 50-2 004376
 1          specimens that we can use for drug and alcohol

 2          testing, so blood and other body fluids.

 3   Q      And when you -- First of all, are you aware of how

 4          the decedent arrived at the medical examiner's

 5          office?

 6   A      Can you explain what you mean by how he arrived?

 7   Q      In what manner was he transported there?

 8   A      According to our reports, there was a med unit

 9          that brought the body to our office.

10   Q      And what date did you conduct the autopsy on?

11   A      That was on August 15th of 2016.

12   Q      You indicated that you recover evidence during the

13          course of the autopsy as well?

14   A      That's correct.

15   Q      Did you recover any clothing from the decedent in

16          this case?

17   A      Yes.   I documented the clothing and then removed

18          it from the body before starting the autopsy.

19   Q      Did that include blue boxer briefs, a pair of

20          shorts, and a blue and white tank top?

21   A      I believe it was a purple and white tank top, but

22          yes, I did recover those items.

23   Q      I'm going to show you what's been marked for

24          identification purposes as Exhibit No. 54.             And

25          I'm going to ask if you can identify what this


                                 45

                                                            SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 7 of 20 Document 50-2 004377
 1          item is.

 2   A      This is a copy of my autopsy protocol, so this is

 3          the report that I put together after doing an

 4          autopsy that documents all of my findings.

 5   Q      And is that a true and accurate copy of the report

 6          that you generated for the autopsy of Sylville

 7          Smith?

 8   A      Yes, it is.

 9   Q      You previously testified that one, you are looking

10          to identify the cause and the manner of death.

11          Can you distinguish for the jury the difference

12          between those two things?

13   A      Yes.   Cause of death refers to the disease or

14          injury that killed a person.         So it could be

15          something like a heart attack, heart disease, or

16          it could be some sort of injury, drug overdose,

17          things like that.      Manner of death is something we

18          use to assign a category to the death to kind of

19          explain what type of death it is, and the options

20          that we have are natural, so if it's some sort of

21          natural disease process that killed the person;

22          suicide, which is when a person takes their own

23          life; homicide, which means death at the hands of

24          another person; accident, and that covers things

25          like car accident, drug overdoses, drownings; and


                                 46

                                                            SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 8 of 20 Document 50-2 004378
 1          then undetermined if we can't put a death in one

 2          of those specific categories.

 3   Q      And when you say "homicide," the homicide as a

 4          manner of death is distinguishable from homicide

 5          as a criminal charge; is that correct?

 6   A      That's correct.

 7   Q      So when you say, for instance, that the manner of

 8          death in a certain case would be homicide, you're

 9          not weighing in as to whether a homicide was

10          committed in the criminal sense?

11   A      That's correct.

12   Q      Now, with regard to your autopsy of the decedent

13          in this case, what did you determine was the cause

14          of death?

15   A      The cause of death I determined was gunshot wounds

16          of the chest and right arm.

17   Q      And what did you determine was the manner of

18          death?

19   A      The manner of death was homicide.

20   Q      Now, I'm going to show you a series of items that

21          are identified as exhibits -- well, starting with

22          57 and continuing through 61, these have been

23          previously shown to the defense as well.            And I'll

24          just set Exhibit 54 to the side for the time

25          being.    I'd just ask that you take a look at these


                                 47

                                                            SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 9 of 20 Document 50-2 004379
 1          items very briefly and tell me if you can identify

 2          what those are.

 3   A      These are photographs that were taken by me during

 4          the autopsy.

 5   Q      And I apologize, I think I said starting at 57.

 6          You have -- let's start with 56.

 7   A      I do have 56, which is also a photograph that I

 8          took at autopsy.

 9   Q      And what is Exhibit 56?

10   A      It's a photograph showing the right arm that shows

11          the entrance gunshot wound on the right arm.

12   Q      And is that in the right bicep area?

13   A      Correct.

14   Q      And what is Exhibit No. 57?

15   A      No. 57 shows the inner surface of the right arm

16          where there's an exit gunshot wound.

17   Q      And then 58?

18   A      No. 58 is a view showing the front of the upper

19          right arm where you can see both the entrance and

20          the exit gunshot wound and a probe that shows that

21          the two holes are connected.

22   Q      And with regard to 59?

23   A      59 appears to be a slightly cropped photograph

24          from what I took, and it shows both the upper arm

25          and the chest, so you can see the two gunshot


                                  48

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 10 of 20 Document XX-XXXXXXX
 1          wounds on the upper right arm and also an entrance

 2          gunshot wound on the upper right chest.

 3   Q      And then what is Exhibit 60?

 4   A      Exhibit 60 is a close-up photo of the entrance

 5          gunshot wound on the right upper chest.

 6   Q      And these are all photographs that you took during

 7          the course of the autopsy on August 15th?

 8   A      That's correct.

 9   Q      And these are all injuries sustained to the body

10          of Sylville Smith?

11   A      Yes.

12   Q      Are they accurate photographs representing the

13          gunshot wounds that you observed?

14   A      Yes, they are.

15   Q      You've identified two gunshot wounds to Mr. Smith.

16          I would like to start with the bicep, the injury

17          to the bicep first.        During the course of your

18          autopsy, were you able to determine the extent of

19          the injury there?

20   A      The gunshot wound pathway went fairly

21          superficially through the arm just under the

22          surface of the skin, so it went through soft

23          tissue.

24   Q      In your estimation, was that injury to the right

25          bicep likely a survivable injury?


                                  49

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 11 of 20 Document XX-XXXXXXX
 1   A      Yes.

 2   Q      With regard to the gunshot wound to the chest,

 3          were you able to determine the extent of the

 4          injury regarding that wound?

 5   A      Can you explain what you would like me to describe

 6          by "extent"?

 7   Q      Did you ever -- You indicated there was an entry

 8          wound.    Did you ever find an exit wound for that

 9          injury?

10   A      No, there is no exit wound.         There was a bullet in

11          the lower left side of the back that I recovered.

12   Q      So during the course of the autopsy, did you

13          attempt to determine the path that that bullet

14          took through the decedent's body?

15   A      Yes, I did.

16   Q      And can you describe just very briefly the path

17          that you were able to determine?

18   A      The main things that the bullet path went through

19          were the heart and the left lung.

20   Q      And based on your observations of that injury, do

21          you think the gunshot wound to the chest was

22          likely a survivable injury?

23   A      I do not think it was survivable.

24   Q      And you indicated that you recovered a bullet from

25          inside the body of the decedent?


                                  50

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 12 of 20 Document XX-XXXXXXX
 1   A      That's correct.

 2   Q      Where did you -- where did you recover that item?

 3   A      It was in the soft tissue on the lower left side

 4          of the back.

 5   Q      And can you describe just very briefly what

 6          Exhibit 61 is?

 7   A      Exhibit 61 is a photograph taken looking down at

 8          the chest after removing all of the organs, so you

 9          can see the back of the chest cavity, and it shows

10          a gunshot wound that goes through the back left

11          side of the chest.         Just deep to that wound is

12          where I recovered the bullet.

13   Q      And I'm going to approach you with what's been

14          marked as Exhibit 74, and I'll take Exhibits 56

15          through 61 from you at this time.          Do you

16          recognize that item?

17   A      Yes, I do.

18   Q      And what is that item?

19   A      This is a photograph that I took at the end of the

20          autopsy of the bullet that I recovered from the

21          left lower back.

22   Q      And is that an accurate representation of the

23          bullet that you recovered from the body of the

24          decedent?

25   A      Yes.


                                  51

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 13 of 20 Document XX-XXXXXXX
 1                        MR. LINDSAY:     Your Honor, I would ask

 2          that Exhibits 56 through 61 be moved into

 3          evidence.     I would also ask that Exhibit No. 74 --

 4          I believe that's the correct exhibit number --

 5                        THE WITNESS:     Yes.

 6                        MR. LINDSAY:     -- be moved in evidence.

 7          I would ask only to publish Exhibit 74 to the

 8          jury.

 9                        THE COURT:     Well, any objection with

10          admission first?

11                        MR. SMITH:     No objection.

12                        THE COURT:     They'll all be received.

13                        (Exhibits 54-61 and 74 were received.)

14                        THE COURT:     Let's see the lawyers at

15          the side-bar with regarding publication.

16                        (An off-the-record side-bar was held.)

17                        THE COURT:     All right.    So that is 74,

18          correct?

19                        MR. LINDSAY:     Correct.

20                        THE COURT:     That may be published.

21                        (Exhibit 74 was published.)

22   BY MR. LINDSAY:

23   Q      And can you describe for the jury exactly what

24          they're looking at on the screen?

25   A      So at the top of the screen you can see the bullet


                                  52

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 14 of 20 Document XX-XXXXXXX
 1          sitting in a white towel.         I wrote the location

 2          that I recovered the bullet from, 181 G-R stands

 3          for grains, so that's the weight of the bullet,

 4          and then at the bottom you can see part of what's

 5          a ruler.    It's 5 centimeters long, just to act as

 6          a scale to show how big the bullet is.            And then

 7          that ruler also has the case number, the autopsy

 8          case number.

 9   Q      And is this a perspective of the bullet looking

10          from the top essentially?

11   A      Correct.

12   Q      I'm going to show you what's been marked for

13          identification purposes as Exhibit No. 62.             I'm

14          going to ask if you recognize what Exhibit No. 62

15          is.

16   A      So Exhibit 62 is a sealed evidence bag, and what's

17          in the bag is a smaller bag that I used at autopsy

18          to place the bullet in labeled with our autopsy

19          case number, and I had wrote the location that the

20          bullet was recovered from, and then that was

21          submitted to police as evidence.

22   Q      And are you able to determine whether there's a

23          medical examiner case number within that exhibit?

24   A      Yes, there is.

25   Q      And is your handwriting also contained within that


                                  53

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 15 of 20 Document XX-XXXXXXX
 1          exhibit?

 2   A      Yes.

 3   Q      So once you recovered the bullet, what did you do

 4          with it at that point?

 5   A      After taking a photograph and weighing the bullet,

 6          I put it in this sealed bag, and then that was

 7          submitted to police.

 8   Q      And in this case the investigating agency was the

 9          Department of Justice?

10   A      That's correct.

11   Q      Dr. Lelinski, all of your testimony today and the

12          conclusions that you reached in the performance of

13          the autopsy, did you reach those conclusions to a

14          reasonable degree of medical certainty?

15   A      Yes, I did.

16                        MR. LINDSAY:     Your Honor, I would

17          move -- oh, and I have one more thing.            I

18          apologize.

19   BY MR. LINDSAY:

20   Q      I'm going to approach you with what's been marked

21          as Exhibit No. 55, and defense counsel has a copy

22          on his desk.     I'm going to take Exhibit 54 from

23          the witness stand and I'm going to take Exhibit 62

24          from the witness stand.

25                        THE COURT:     Okay.


                                  54

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 16 of 20 Document XX-XXXXXXX
 1   BY MR. LINDSAY:

 2   Q      Do you recognize what Exhibit 55 is?

 3   A      Yes, I do.

 4   Q      And what is that?

 5   A      This is a copy of the toxicology report that was

 6          generated by the lab at our office, and it gives

 7          drug testing results from the specimens that I

 8          took at autopsy.

 9   Q      And is this a standard part of an autopsy that

10          would be performed at the Milwaukee County Medical

11          Examiner's Office?

12   A      Yes, it is.

13   Q      And what specifically does this toxicology

14          measure?

15   A      The things that were tested for included alcohol

16          and a drug screen.

17   Q      And is this in relation to Mr. Sylville K. Smith,

18          the decedent?

19   A      Yes, it is.

20   Q      And does his drug screen show anything of note

21          with regard to the autopsy findings?

22   A      His blood screen positive for cannabinoids, which

23          is marijuana, and he also had cotinine in his

24          blood, which is a product of cigarette smoking,

25          and he also had oxycodone in his blood.


                                  55

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 17 of 20 Document XX-XXXXXXX
 1                        MR. LINDSAY:     Your Honor, at this point

 2          I would move Exhibit 54 and 55 into evidence; that

 3          is the autopsy protocol and the toxicology report.

 4          I would also move Exhibit 62 into evidence.

 5                        THE COURT:     Any objection?

 6                        MR. SMITH:     No objection.

 7                        THE COURT:     All will be received.

 8                        (Exhibit 54, 55 and 62 were received.)

 9                        MR. LINDSAY:     This is the last item I

10          anticipate publishing; that Exhibit 62, which is

11          the fragment, be published to the jury, either at

12          this point or during the next witness's testimony.

13                        THE COURT:     Meaning passed around?

14                        MR. LINDSAY:     Correct.

15                        THE COURT:     I don't care.     We can do it

16          now or later, but we're not doing it twice.

17                        MR. LINDSAY:     Correct.

18                        THE COURT:     You tell me what you want

19          to do.    It's only going to be passed around once.

20                        MR. LINDSAY:     I'll wait until the next

21          witness, Judge.

22                        THE COURT:     Okay.

23                        MR. LINDSAY:     I have no further

24          questions for this witness.

25                        THE COURT:     Cross-examination.


                                  56

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 18 of 20 Document XX-XXXXXXX
 1                        MR. SMITH:     No questions, Your Honor.

 2                        THE COURT:     All right.     Thank you.    You

 3          may step down.

 4                        THE WITNESS:     Thank you.

 5                        (Witness excused.)

 6                        THE COURT:     We can take the picture

 7          down, unless you need it for something.

 8                        MR. LINDSAY:     Your Honor, the State's

 9          next witness will be Mark Simonson.

10                        THE COURT:     Raise your right hand.

11                        MARK SIMONSON, called as a witness

12          herein, being first duly sworn, was examined and

13          testified as follows:

14                        THE COURT:     Have a seat, please.

15          Adjust the microphone.        Tell us your name; spell

16          your first and last name.

17                        THE WITNESS:     My name is Mark Simonson,

18          M-A-R-K, S-I-M-O-N-S-O-N.

19                        THE COURT:     All right.     You may

20          proceed.

21                        MR. LINDSAY:     Thank you, Your Honor.

22          And I'm having your bailiff examine Exhibit 34 and

23          Exhibit 38 which are both firearms and determine

24          whether they are safe at this point.

25                        Your Honor, would you like to take a


                                  57

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 19 of 20 Document XX-XXXXXXX
 1   STATE OF WISCONSIN        )

 2                             ) ss.

 3   MILWAUKEE COUNTY          )

 4
 5

 6                             I, LAURELL L. BRESLOW-COLLIEN,

 7   Official Court Reporter in and for the Circuit Court of

 8   Milwaukee County, do hereby certify that the foregoing

 9   is a true and correct transcript of all the proceedings

10   had in the above-entitled matter as the same are

11   contained in my original machine shorthand notes on the

12   said trial or proceedings.

13

14   Dated at Milwaukee, Wisconsin on October 23, 2017.

15

16

17

18
19

20   __________________________________
     Electronically signed by:
21   LAURELL L. BRESLOW-COLLIEN, RPR
     OFFICIAL COURT REPORTER
22

23
24

25


                                   79

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 20 of 20 Document XX-XXXXXXX
